Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
After carefully reviewing applicant amendments submitted 02/16/2021, examiner submits amendments are sufficient to overcome prior art grounds of rejection. 
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 11 & 17, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 11 & 17 that includes 
Claim 1:
…
“
A method comprising: extracting a target color palette for a target graphic, wherein the target graphic is a vector graphic having path data identifying shapes and colors, wherein extracting the target color palette comprises, for each target color in the target color palette:(a) determining a shape from the path data, (b) identifying the target color that is associated with the shape via the path data, and (c) performing one or more of: (i) adding the target color to the target color palette, and (ii) increasing a respective weight for the target color within the target color palette based on the shape, computing a palette flow that maps colors of the target color palette to colors of a source color palette for a source graphic, wherein the palette flow includes at least a set of flows between the colors of the source color palette and a target color of the target color palette, wherein the set of flows is computed based on an amount of work required to transform a target color distribution of the target color palette into a source color distribution of the source color palette; mapping, via the palette flow, the target color from the target graphic to a modified target color that is a weighted combination of source colors from the source color palette, wherein weights of the weighted combination are a function of the set of flows between the colors of the source color palette and the target color; and performing a modification to the target graphic by recoloring an object in the target color with the modified target color.
” 
Claim 11:
…
“
A method comprising: accessing (i) a target vector graphic having path data identifying shapes and colors and (ii) a source color palette for a source graphic; extracting a target color palette by performing operations comprising, for each target color in the target color palette: determining a shape from the path data, identifying the target color that is associated with the shape via the path data, and computing a respective weight for the target color within the target color palette based on the shape; computing a palette flow that maps colors of the target color palette to colors of the source color palette; mapping, via the palette flow, one or more target colors included in the target vector graphic to one or more colors from the source color palette; and modifying the target vector graphic by changing the one or more target colors based on the mapping.
” 
Claim 17:
…
“
A method comprising: retrieving, with a recoloring tool of a graphics manipulation application, a set of source graphics; displaying, via the recoloring tool, a target graphic and the set of source graphics; computing palette flows that map color information of a target color palette for the target graphic to color information of each source color palette for each source graphic in the set of source graphics; receiving a selection of a particular source graphic within the recoloring tool, the particular source graphic having a particular source color palette; generating, responsive to the selection and based on a particular palette flow computed from the particular source color palette, a preview of a recolored target graphic by changing (i) color information in the target graphic into (ii) color information from the particular source color palette; receiving a recoloring command via the recoloring tool; and applying, responsive to the recoloring command, the color information from the particular source color palette to the target graphic.
” 
Regarding dependent claims 2-9, 12-16 & 18-20 these claims are allowed because of their dependence on independent claims 1, 11 & 17 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661